Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 24, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145521-2                                                                                            Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                   SC: 145521-2                           Brian K. Zahra,
  In re POPE, Minors.                                              COA: 306605; 306610                               Justices
                                                                   Wayne CC Family Division:
                                                                   10-497431-NA

  _____________________________________/

        On order of the Court, the application for leave to appeal the June 26, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 24, 2012                     _________________________________________
         p0821                                                                Clerk